Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lyman Smith on 5/7/2021.

The application has been amended as follows: 

1.         (Currently amended) A shelving system comprising:
a cabinet having a base, side walls and a rear wall;
a shelf fitting inside the cabinet, the shelf having a pair of opposing sides that are parallel with the side walls;
a ladder mount system engaging and supporting one of the pair of opposing sides independent ladder mounts disposed to support one of the pair of opposing sides 
the ladder mount system supports one of the pair of opposing sides 

11.       (Canceled) 

12.       (Canceled) 

14.       (Currently amended) A shelving system comprising:
a cabinet having a base, side walls and a rear wall;
a shelf fitting inside the cabinet, the shelf having a pair of opposing sides that are parallel with the side walls;
a ladder mount system engaging and supporting one of the pair of opposing sides one of the pair of opposing sides 
a sliding rail attached to each side of the shelf; and
a fixed rail permitting the sliding rail to slide along and partially out thereof, wherein at least one fixed rail is secured to the ladder mount system, wherein
one of the opposing sides 

15.       (Canceled) 

16.       (Canceled) 

18.       (Currently amended) A shelving assembly comprising:
a shelf having at least one side rail extending about an exterior periphery thereof, the shelf configured to fit inside a cabinet, the cabinet having a back wall and side walls, the shelf having a pair of opposing sides that are parallel with the side walls when the shelving assembly is installed in the cabinet, the at least one rail including a first side rail disposed along one of the pair of opposing sides of the shelf; and
a ladder mount system engaging and supporting one of the pair of opposing sides when the shelving assembly is installed in the cabinet, the ladder mount system including at least two independent ladder mounts for each of the at least one side of the shelf, each ladder mount including at least two rails disposed orthogonal to the shelf and a plurality of rungs spaced apart and spanning between the at least two rails, wherein 
a support rung of the plurality of rungs of the ladder mount is disposed directly contacting, below and adjacent the first side rail such that the first side rail is supported by and engages an entirety of a length of the support rung.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637